Citation Nr: 0824115	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin disability 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 until May 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2002 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for a 
skin condition, primarily claimed as due to Agent Orange 
exposure.

The veteran was afforded a hearing at the RO in October 2004.  
The transcript is of record.

This case was previously before the Board in July 2006 at 
which time the Board denied service connection claims for 
hepatitis A and for dental and gum disorders claimed as due 
to Agent Orange exposure in service, and remanded the service 
connection claim for a skin disorder for additional 
evidentiary development.  The development requested in that 
remand has been undertaken and the case has returned to the 
Board for appellate consideration.  



FINDINGS OF FACT

1.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

3.  Several current skin conditions have been diagnosed 
including eczema, pruritis, tinea, dermatosis and urticaria.  

4.  A currently diagnosed skin condition was not incurred in 
service, nor did it manifest until many years following 
discharge from service; the currently diagnosed skin 
conditions are not related to military service or any 
incident therein.


CONCLUSION OF LAW

A skin condition, which has been variously diagnosed, was not 
incurred in or aggravated by the veteran's active duty 
service; nor may it be presumed to be due to any herbicide 
exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in October 2002, October 2003, May 2004 
and March 2006.  These letters addressed all three notice 
elements and the October 2002 letter was sent prior to the 
initial unfavorable decision by the AOJ.  The August 2006 
letter addressed how VA determines a disability rating and 
effective date; nevertheless, the matter is moot as service 
connection is being denied herein, and therefore there is no 
rating or effective date to be assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, 
available private treatment records and VA treatment records.  
In addition, the veteran provided hearing testimony at the RO 
in October 2004.  Further, the veteran was afforded a VA 
examination in March 2007 and an addendum to that examination 
to include a medical opinion which was added to the file 
later in 2007.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied.

Factual Background

In October 2002, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a skin condition, claimed as due to exposure 
to herbicides and Agent Orange sustained during service in 
Vietnam.  

The DD Form 214 verifies that the veteran served as a 
rifleman and small arms technician with the US. Marine Corps 
from June 1968 to May 1970.  His decorations and awards 
include a Combat Action Ribbon, Vietnam Service Medal and a 
Vietnam Campaign Medal.  

The service medical records (SMRs) include a pre-induction 
physical examination report dated in January 1968 which shows 
that clinical evaluation of the skin was normal.  The records 
reflect that the veteran sustained a gunshot would to the 
left ankle in March 1969 while serving in Vietnam, for which 
he was ultimately medically discharged.  A medical board 
evaluation report of October 1969 reveals that clinical 
evaluation of the skin was normal.  The SMRs are negative for 
complaints, symptoms/findings or a diagnosis of any skin 
disorder and do not reference or document any exposure to 
herbicides/Agent Orange.  

When examined by VA in June 1971, examination of the skin was 
normal except for a notation of scarring of the left ankle.

Private medical records from Marion General Hospital dated 
from 1972 to 1991 reflect that a mole was excised from the 
veteran's left cheek in January 1972, but include no other 
records of treatment for a skin condition.   

Private medical records dated in April 1998 show that the 
veteran was treated during that month for skin problems 
assessed as acute exacerbation of atopic dermatitis with 
pruritis, urticaria and generalized macular papular with 
axillary and inguinal lymphadenopathy.  At that time, the 
veteran reported that he had broken out in the past with 
rashes but not with such severity.  There was no etiology 
provided in conjunction with the diagnosed skin conditions.

VA records dated in 2001 and 2002 include an entry dated in 
November 2001 at which time the veteran the veteran was seen 
with a rash under his arms and hives on his legs.  He 
reported that since coming back from Vietnam he experienced 
recurrent bouts of hives from as early as 1971 for which he 
was hospitalized.  He indicated that he was treated in 1993 
for a severe rash outbreak.  An assessment of skin rash 
(urticaria vs. eczema) was made.  When seen in July 2002, he 
complained of a rash on the right leg, which he reported was 
itchy and sometimes blistered.  Eczema was diagnosed in July 
2002.  The veteran was seen on an emergent basis in September 
2002 at which time an examination of the skin revealed 
multiple dotted brown lesions in the perirectal area with 
severe excoriations, diagnosed as anal pruritis.  

The record contains a letter dated in August 2002 from VA to 
the veteran thanking him for his participation in the VA 
Agent Orange Registry and reviewing his examination results.  
It appears that a VA Agent Orange examination was conducted 
in August 2002, at which time it was noted that the veteran 
had a periodic skin rash and dry hands.  Examination revealed 
a dark spot on the right leg and dryness of the hands.  The 
diagnoses included eczema and a hyperpigmented area on the 
right leg.  The examiner noted that the latter diagnosis 
could be caused by Agent Orange. 

VA records dated in 2003 reflect that the veteran underwent 
excision of a painful enucleated keratotic lesion of the left 
foot.  

Service connection was established for several conditions by 
rating action of March 2004, including diabetes mellitus, 
Type II and associated peripheral neuropathy of the upper and 
lower extremities.  

The veteran presented testimony at a hearing held before VA 
RO personnel in October 2004.  He testified that he did not 
have skin problems during service, but that these problems 
surfaced 4 to 5 years previous to 2004 and were manifested by 
rashes and blistering covering many areas of the body.  

VA records dated from 2004 to 2006 include an entry dated 
January 2005 which reflects that the veteran was seen with 
complaints of an itchy rash on the chest, neck and scrotum.  
The record indicated that the veteran had suffered from a 
similar rash 6 months earlier which had responded to 
treatment.  An assessment of skin rashes was made.  A note 
dated October 2005 indicates that the veteran complained of 
breaking out and that he was out of medication to treat a 
rash on the forearms, testicles and rectum.  

A VA examination of the skin was conducted in March 2007, and 
the claims folder was reviewed.  The veteran reported having 
a 4 year history of an intermittent rash affecting the chest 
and groin area, which he treats with cream prescribed by VA.  
Tinea affecting the chest and groin was diagnosed. 

A December 2007 addendum to the March 2007 VA examination 
report was also based upon a review of the claims folder.  A 
history of a recurrent rash for more than 20 years was 
reported.  The veteran indicated that he was exposed to Agent 
Orange during service in Vietnam and felt that the rash might 
be related to this.  At that time dermatosis was diagnosed.  
The examiner opined that the veteran's skin rash was not 
characteristic of any of the published skin diseases related 
to herbicides/Agent Orange exposure.  The examiner also 
pointed out that while diabetes had been diagnosed in the 
veteran's case, his rash was not consistent with any of the 
cutaneous complications of diabetes.  The examiner concluded 
that the rash was not caused by exposure to Agent Orange.  

Legal Analysis

The veteran maintains that he developed a skin condition due 
to exposure to herbicides/Agent Orange sustained while 
serving in Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary. 38 
C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A.  § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

With regard to disorders claimed to be attributable to 
herbicide/Agent Orange exposure, the law provides that, for 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx).  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e). Additionally, as a result of 
amendments to 38 C.F.R. § 3.309(e), Type-II diabetes mellitus 
and chronic lymphocytic leukemia were also added to the list 
of diseases for which presumptive service connection can be 
established.  See 66 Fed. Reg. 23166 (May 8, 2001); 68 Fed. 
Reg. 59540 (October 16, 2003).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  VA has also 
previously determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  
Notwithstanding the foregoing, the veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). Brock v. Brown, 10 Vet. App. 155 
(1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

Initially, the Board notes that the veteran received a Combat 
Action Ribbon for his service in Vietnam.  Thus, the Board 
finds that the veteran was in-country, and therefore, he is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, it is 
established that the veteran is a combat veteran and is 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) aids the combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995)).  Regardless, the veteran has not asserted that he 
has a skin condition which resulted from anything that 
happened to him during combat, other than exposure to 
herbicides.  In fact, during hearing testimony provided in 
2004, the veteran indicated that his skin problems initially 
manifested just 4 to 5 years prior to 2004, many years after 
service.  

The competent medical evidence of record includes various 
currently diagnosed skin disorders including urticaria, 
eczema, tinea and dermatosis.  As a current disability is 
shown, the remaining question is whether or not that 
disability is related to the veteran's active military 
service, presumptively or otherwise.

Service and post-service medical records are negative for 
complaints, findings or diagnosis of chloracne or other 
acneform disease consistent with chloracne.  Moreover, the 
evidence does not establish a diagnosis of, nor does the 
veteran maintain that he has, any other skin related 
condition which is enumerated under the provisions of 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), relating to conditions 
presumptively related to exposure to Agent Orange in service.  
Accordingly, service connection for a currently claimed skin 
condition on a presumptive basis due to herbicide exposure is 
not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Although service connection may not be granted on a 
presumptive basis, direct service connection may be shown if 
there is medical evidence linking a current disability to the 
veteran's period of service.  See Combee, supra.

The post-service medical records reflect that the earliest 
documentation of skin rashes was shown in 1998, and that 
these rashes have been periodically treated subsequently.  
(The Board observes that the excision of a mole which was 
done in 1972 appears to represent an isolated skin condition 
which does not appear to be in any way related to the skin 
rashes which manifested years later.)  

When evaluated by VA in 2002 for purposes of the VA Agent 
Orange Registry the diagnoses included eczema and a 
hyperpigmented area on the right leg, the latter which, it 
was noted, could be caused by Agent Orange.  No further 
explanation was offered.  The statement made at that time as 
to a possible etiological relationship to Agent Orange 
exposure in service is speculative at best.  Speculative 
statements are not enough to support the grant of a claim for 
service connection.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to establish a nexus); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not sufficient 
to establish a nexus); and Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Otherwise, the record contains no competent medical evidence 
of opinion which establishes or even suggests that an 
etiological relationship exists between skin rashes which 
manifested and were diagnosed years after the veteran's 
discharge from service and the veteran's period of service.  
Pursuant to the 2006 Board remand, a VA examination of the 
skin was conducted in 2007 which included an addendum and 
opinion.  The opinion stated that the veteran's skin rash was 
not characteristic of any of the published skin diseases 
related to herbicides/Agent Orange exposure, nor consistent 
with any of the cutaneous complications of diabetes.  The 
examiner concluded that the rash was not caused by exposure 
to Agent Orange in service.  There is no competent medical 
evidence or opinion to the contrary on file.
Moreover, the absence of clinical findings or a diagnosis of 
skin problems for many years following service is probative 
evidence against the veteran's claim on a direct basis.  Both 
the normal medical findings at the time of separation from 
service and the absence of any medical records of a diagnosis 
or treatment until about 1998, i.e., for more than 25 years 
after service, constitute probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Further, the veteran's 
periodic assertions of having a chronic skin disorder since 
service contradict his reported medical history given at the 
2004 hearing and in conjunction with March 2007 VA 
examination, at which times he indicated that his skin 
condition had manifested only a few years earlier.  
Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2007).

Finally, the Board acknowledges the veteran's testimony and 
statements to the effect that his current skin condition(s) 
is/are attributable to exposure to Agent Orange during 
service in Vietnam.  However, the Court has also held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

Thus, with consideration of service medical records which 
fail to reveal any symptomatology or diagnosis relating to a 
skin disorder; the length of time following service prior to 
a recorded diagnosis of a current skin disability; and the 
absence of any medical opinion establishing a causal link 
between a currently diagnosed skin disorder and the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a skin condition.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin condition, 
including based on exposure to Agent Orange, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


